Citation Nr: 9927381	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for hearing 
loss of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen the veteran's claim.  

The veteran, his spouse, and his representative appeared 
before a Member of the Board at a hearing in Washington, D.C. 
in July 1999.

In his January 1998 claim, the veteran appeared to raise the 
issue of compensable evaluation for his service-connected 
left ear hearing loss, as he stated the hearing in his left 
ear was worse.  Additionally, in July 1999, the veteran 
raised the issue of entitlement to service connection for 
tinnitus.  The RO has not addressed these issues.  All steps 
required for jurisdiction have not been satisfied.  The 
United States Court of Appeals for Veterans Claims (Court) 
established that jurisdiction counts.  Specifically the 
Court could not remand a matter over which it has no 
jurisdiction.  Hazan v. Gober, 10 Vet. App. 511(1997).  
Therefore, these issues are referred to the RO for 
appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997). 


FINDINGS OF FACT

1.  The Board denied service connection for right ear hearing 
loss in May 1975. 

2.  The additional evidence submitted is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The evidence submitted in support of the petition to 
reopen is cumulative.

CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for right ear hearing loss is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§  3.104, 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1998).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
the evidence is new and material, the VA conducts a three-
step test: first, the VA must determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108; second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the VA must determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the VA may evaluate the claim after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999), citing 
Elkins v. West, 12 Vet. App. 209 (1999).  

Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.    

The Board denied service connection for right ear hearing 
loss in May 1975.  At that time, the evidence included the 
veteran's claim, service medical records, the veteran's 
testimony and statements, and VA and private medical 
evidence.  Service medical records show that the veteran was 
treated for a perforated eardrum of the left ear during 
service.  There were no complaints, finding, or treatment of 
the right ear for any disability, including hearing loss, 
during service.  On examination for discharge from service, 
evaluation of the veteran's right ear, including testing with 
whispered and spoken voice of 15/15, was normal.

Private audiograms, dated in May 1956 and June 1957, revealed 
a marked loss of hearing in the right ear at 2,000 cycles.  
In a June 1974 VA medical certificate and history, a private 
examiner stated that the veteran had sudden onset of noise 
and deafness in the left ear in 1971 and that the veteran 
reported that he had deafness in the right ear since Korean 
War.  The private examiner submitted a June 1974 audiologic 
examination, which revealed that the veteran exhibited pure 
tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
45
N/A
25

At an August 1974 VA audiologic examination, the examiner 
noted that there was slight high frequency impairment in the 
right ear.

At a February 1975 RO hearing, the veteran testified that he 
served with a field artillery unit with howitzers in Korea 
for 9 months and was exposed directly on multiple occasions 
to artillery noise.  In support of his testimony and 
statements, the veteran submitted pictures of himself on 
active duty with the howitzers in Korea. 

At the time of the May 1975 Board decision, there was 
evidence of a current right ear hearing loss disability and 
the veteran had asserted that this developed during service.  
However, the RO noted that there was no evidence of right ear 
hearing loss in service, and no showing of a nexus between 
the veteran's current right ear hearing loss and his active 
service.  That decision is final.

Evidence submitted or associated with the claims file since 
the May 1975 denial consists of VA examinations and the 
veteran's testimony and statements.

At a June 1994 VA audiological examination, the veteran 
complained of progressive hearing loss over the last 20 years 
due to field artillery noise.  On audiological evaluation, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
65
55
65

The Maryland CNC speech discrimination score was 72 percent 
in the right ear.  The diagnoses included moderately severe 
high frequency hearing loss in the right ear with moderate 
impairment on speech tests.

A February 1998 VA audiology report of examination states 
that on examination of the right ear, there was moderate 
sloping to severe high frequency hearing loss beginning at 
1500 Hertz with 92 percent speech recognition.   

At his July 1999 hearing, the veteran and his spouse 
testified as to his hearing loss.  The veteran also testified 
that during his 9-month duty in Korea, he fired howitzers 
without ear protection.  The veteran submitted copies of 
pictures of himself with the howitzer.

The veteran is competent to report that on which he has 
personal knowledge, that is, what comes to him through his 
senses, i.e., that his hearing has decreased.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).   However, to the extent 
that the veteran contends that his current right ear hearing 
loss is related to his service, such allegation is lay 
speculation on medical issues involving the etiology of a 
disability and does not bear directly and substantially to 
the claim on appeal and is not material.  See Pollard v. 
Brown, 6 Vet.App. 11  (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992), lay testimony attempting to 
diagnose frostbite or arthritis in service held to be not 
competent evidence for such purpose and thus not material); 
see also Moray v. Brown, 5 Vet.App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (1991)).   

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 8 
Vet.App. 263, 268 (1995).  While the veteran is certainly 
capable of providing evidence of symptomatology, a lay person 
is not generally capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.  See Stadin v. Brown, 8 Vet.App. 
280, 284 (1995); Robinette v. Brown, 8 Vet.App. 69, 74 
(1995); Routen v. Brown, 10 Vet.App. 183 (1997).  More 
importantly, his recent statements and copies of pictures are 
repetitive of his prior claim.  This evidence is not new. 

The Board finds that the veteran's testimony and the VA 
medical examinations are all cumulative of that which was 
before the Board at the time of the May 1975 decision.  See 
Reid v. Derwinski, 2 Vet.App. 312 (1992).  None of the 
evidence submitted since the May 1975 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the May 1975 
Board decision, the records established that the veteran had 
a current diagnosis of slight high frequency hearing loss in 
the right ear.  The service medical records do not indicate 
that the veteran complained of an injury to or hearing loss 
in the right ear during his active service.  Moreover, there 
was a lack of accepted evidence of continuity of 
symptomatology since service or a nexus to service.  The 
evidence submitted does not change the prior evidentiary 
defects.  Accordingly, the Board concludes that the veteran 
has not submitted new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
hearing loss of the right ear.


ORDER

The veteran's petition to reopen his claim for service 
connection for right ear hearing loss is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

